Citation Nr: 0415764	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance 
in acquiring special home adaptations.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring  specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1954 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO which 
denied entitlement to special home adaptation and specially 
adapted housing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to specially adapted 
housing and/or a special home adaptation grant in light of 
his service-connected disabilities, as well as his non 
service-connected multiple sclerosis, which the veteran 
maintains should be service connected.  

As a preliminary matter, the Board points out that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
This liberalizing law is applicable to the veteran's claim.  
The Act and its implementing regulations (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, to date, neither the veteran nor his 
representative was issued any sort of notification of the 
VCAA and the effect it had on his claim in appellate status.  
Accordingly, on remand, the RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that he provide any evidence in his 
possession that pertains to his claim.

Moreover, the veteran's last VA examination in August 2000 
was scheduled specifically to determine the likelihood that 
the veteran's current multiple sclerosis was incurred in 
service or within the presumptive period following service.  
The examiner did not address whether the veteran's service-
connected disabilities alone rendered him eligible for 
specially adapted housing.  As such, the veteran should be 
afforded another VA examination to determine whether it is at 
least as likely as not that the veteran's service-connected 
back disability, which apparently rendered him wheelchair 
bound in the mid 1970's, entitles him to specially adapted 
housing or for a grant for special home adaptation.

The Board notes that the veteran asserts that his multiple 
sclerosis should be service connected and that the issue of 
service connection for multiple sclerosis is inextricably 
intertwined with the issues of entitlement to specially 
adapted housing and for a special home adaptation grant.  

The Board points out, however, that the issue of service 
connection for multiple sclerosis was denied in a December 
2000 rating decision.  The veteran did not timely appeal that 
determination and as such, the December 2000 rating decision 
has since become final.  In order to reopen the claim of 
service connection for multiple sclerosis, the veteran must 
now submit new and material evidence.  See 38 C.F.R. § 3.156 
(2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to notify the appellant that he must 
submit new and material evidence to 
reopen the claim of entitlement to 
service connection for multiple 
sclerosis, as well as develop and 
adjudicate that issue.

2.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since January 2002 for back 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine whether it is at least as 
likely as not that the veteran's service-
connected disabilities alone leaves him 
with the loss of use of both lower 
extremities.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews pertinent documents in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
All indicated testing should be 
accomplished.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


